DETAILED ACTION
The following is a Non-Final Office Action in response to communications filed August 11, 2022.  Claims 1–6, 8–14, 18, 22, and 24–30 are amended; and claims 7, 15, 21, and 23 are cancelled.  Currently, claims 1–6, 8–14, 18, 22, and 24–30 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 11, 2022 has been entered.
 
Response to Amendment/Argument
Applicant’s remarks with respect to the previous rejection of claims under 35 U.S.C. 112(a) have been fully considered but are not persuasive.  Although the amendments provide details with respect to the generation software procedure and the identification software procedure, the rejection of record asserts that the Specification does not set forth the process by which “a logic-stochastic simulator”, “a generation software procedure”, “an identification software procedure”, and “a calculation software procedure” are combined to produce/implement a calculation algorithm for identifying a risk profile.  As a result, despite fully setting forth the generation software procedure and the identification software procedure, neither the amendments nor Applicant’s Specification fully set forth the claimed calculation algorithm in such a manner as to convey possession of the invention. 
Further, the rejection of record additionally notes that claim 1 encompasses a vast genus in functional terms without providing sufficient examples or structural directions to show possession of the entire genus, and Applicant’s remarks do not address the additional ground of rejection under 35 U.S.C. 112(a).  As a result, Applicant’s remarks are not persuasive, and the previous rejection under 35 U.S.C. 112(a) is maintained and reasserted below.  
Applicant’s amendments are sufficient to overcome the previous rejection of claims 5–6 and 13 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. As a result, the previous rejection of claims 5–6 and 13 under 35 U.S.C. 112(b) is withdrawn.
However, Applicant’s amendments necessitate new grounds of rejection under 35 U.S.C. 112(b), and Examiner directs Applicant to the relevant explanation below.
Applicant’s remarks with respect to the previous rejection of claims under 35 U.S.C. 101 have been fully considered but are not persuasive.  Applicant asserts that the claims recite an improvement to the technical field of modeling complex systems and phenomena.  Examiner disagrees.  
Although the claimed elements may embody an improvement over conventional modeling techniques, which require manual scenario generation, the improvements reflect mathematical and/or business improvements rather than technical improvements.  More particularly, Examiner maintains that any alleged improvements to modeling complex systems and phenomena are improvements in the mathematical/business process rather than improvements to the technology or technical field.  Examiner further notes that the recited technical elements, including the features described in FIG. 1 and the accompanying paragraphs of Applicant’s Specification, are generic technical elements that operate in a conventional manner to perform the improved mathematical/business process.  As a result, Applicant’s remarks are not persuasive, and the rejection of record is maintained and reasserted below. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1–6, 8–14, 18, 22, and 24–30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “a calculation algorithm” comprising “a logic-stochastic simulator”, “a generation software procedure”, “an identification software procedure”, and “a calculation software procedure”.  Applicant’s Specification, however, does not describe the algorithm or process used to identify the risk profile in such a manner as to reasonably convey possession of the claimed invention.  More particularly, although the Specification discloses that the algorithm comprises a logical-stochastic simulator and further comprises a generation software procedure, an identification software procedure, and a calculation software procedure (see e.g., Spec. pg. 13), the Specification does not set forth the process by which the component elements are combined to produce or implement a calculation algorithm for identifying a risk profile.
Further, under a broadest reasonable interpretation, claim 1 encompasses a vast genus in functional terms without providing sufficient examples or structural directions to show possession of the entire genus.  MPEP 2163 (II)(A)(3)(a)(ii) sets forth that the “written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see (i)(A) above), reduction to drawings (see (i)(B) above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see (i)(C) above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.”  
Applicants claim an appliance for risk analysis and modeling of complex systems and phenomena.  Examiner notes that analyzing and modeling risk for any of a variety of complex systems and phenomena requires different inputs and calculation methodologies.  As a result, the processes for performing each different determination is both variable and context dependent.  Therefore, in view of MPEP 2163 (II)(A)(3)(a)(ii), at least some examples from a sufficient number of contexts or some structural description of how to accomplish these in various contexts is needed in order to show possession of the entire genus of identifying risk profiles in complex systems.  Applicant’s Specification, however, does not disclose any methodologies beyond mere generalities, and therefore, the written description fails to show possession of the entire genus.
Accordingly, claim 1 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  Similarly, claims 2–6, 8–14, 18, 22, and 24–30 depend from claim 1 and inherit the deficiencies described above.  As a result, claims 2–6, 8–14, 18, 22, and 24–30 are also rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1–6, 8–14, 18, 22, and 24–30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the variable” in the element for “assigning to each variable of the input file a value of a consequence”.  There is insufficient antecedent basis for this limitation in the claim.  
For purposes of examination, claim 1 is interpreted as reciting “assigning to each variable of the input file a value of a consequence according to every possible state of [[the]] a variable”.
In view of the above, claim 1 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 2–6, 8–14, 18, 22, and 24–30, which depend from claim 1, inherit the deficiencies described above.  As a result, claims 2–6, 8–14, 18, 22, and 24–30 are similarly rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1–6, 8–14, 18, 22, and 24–30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Specifically, claims 1–6, 8–14, 18, 22, and 24–30 are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea.
With respect to Step 2A Prong One of the framework, claim 1 recites an abstract idea.  Claim 1 includes limitations for “a calculation algorithm … to receive an input at input comprising a plurality of variables/functions of interest and of interdependencies between the plurality of variables/functions, necessary to respond to a specific decision-making problem, and to identify by means of the calculation algorithm a risk profile of the complex systems and phenomenon”; functionality for “modeling and controlling the risk, configured to identify critical variables and weights associated with the critical variables in order to model the risk profile and define a management strategy”; and “wherein said calculation algorithm comprises: a logic-stochastic simulator; a generation procedure for generation of a complete universe/partition of possible scenarios of the complex systems and phenomena, starting from said input file; an identification procedure for identification of logic-stochastic inconsistencies in the possible scenarios; a calculation procedure for calculation of the risk profile of the complex systems and phenomena”; “wherein the generation procedure generates the complete universe/partition of possible scenarios of the complex systems and phenomena by: processing the input … assigning to each variable of the input a value of a consequence … and once having assigned values of consequences … calculating a value of risk and accumulated values of probability and consequence …”; wherein the generation procedure comprises at least one function for calculating of a total cumulative probability of the possible scenarios and a residual probability of the possible scenarios, and wherein the generation procedure comprises a function for verification …”; “wherein a function for calculation of entropy of a partition, defined as …”; and “wherein the calculation algorithm is configured for analyzing both the partition/universe and a part thereof, for choosing a stochastic cut to be applied to the partition/universe”; and “wherein the identification procedure … is configured to perform a sampling of the possible scenarios based on a length of each scenario with respect to an average of specific scenarios present in the complete universe/partition of possible scenarios of the complex systems and phenomena.”
The limitations above recite an abstract idea under Step 2A Prong One.  More particularly, the elements above recite mathematical concepts associated with mathematical calculations and relationships because the elements describe functionality for modeling a risk profile using a calculation algorithm and expressly recite mathematical calculations and variable relationships when considered in view of Applicant’s Specification.  Further, the elements recite certain methods of organizing human activity associated with mitigating risks because the elements describe a process for performing risk analysis associated with a given system, and wherein a broadest reasonable interpretation of the claims in view of the Specification indicates that the risk analysis of the recited system includes risk analysis for organizational decision making.  As a result, claim 1 recites an abstract idea under Step 2A Prong One.
Claims 2–6, 8–14, 18, 22, and 24–30 further describe the process for modeling a risk profile using a calculation algorithm and recite mathematical concepts and/or certain methods of organizing human activity for the same reasons as stated above with respect to claim 1.  Further, claims 8–13 recite certain methods of organizing human activity associated with managing personal behavior or relationships or interactions between people because the elements describe the roles of human actors in relation to the complex system/phenomenon.  As a result, claims 2–6, 8–14, 18, 22, and 24–30 similarly recite an abstract idea under Step 2A Prong One for the same reasons as stated above with respect to claim 1.
With respect to Step 2A Prong Two of the framework, claim 1 does not include additional elements that integrate the abstract idea into a practical application.  Claim 1 includes additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements of claim 1 include a processing unit, a characterization interface, a modeling and control interface, software procedures, an input file, and a function to receive an input file.  When considered in view of the claim as a whole, the additional elements do not integrate the abstract idea into a practical application because the computer elements are generic computing elements that are merely used as a tool to perform the recited abstract idea, and the function to “receive” is an insignificant extrasolution activity to the judicial exception.  As a result, claim 1 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
Claims 2–5, 8–12, 14, 18, 22, 24–25, and 29–30 do not include any additional elements beyond those recited with respect to claim 1.  As a result, claims 2–5, 8–12, 14, 18, 22, 24–25, and 29–30 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two for the same reasons as stated above with respect to claim 1.
Claims 6, 13, and 26–28 include additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements of claims 6, 13, and 26–28 include functionality to store and display data.  When considered in combination with the remaining claim elements, the additional elements do not integrate the abstract idea into a practical application because the additional elements are insignificant extrasolution activities to the judicial exception.  As a result, claims 6, 13, and 26–28 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
With respect to Step 2B of the framework, claim 1 does not include additional elements amounting to significantly more than the abstract idea.  As noted above, claim 1 includes additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements of claim 1 include a processing unit, a characterization interface, a modeling and control interface, software procedures, an input file, and a function to receive an input file.  The additional elements do not amount to significantly more than the abstract idea because the computer elements are generic computing elements that are merely used as a tool to perform the recited abstract idea, and the function to “receive” is a well-understood, routine, and conventional computing element in view of MPEP 2106.05(d)(II).  Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually.  As a result, claim 1 does not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Claims 2–5, 8–12, 14, 18, 22, 24–25, and 29–30 do not include any additional elements beyond those recited with respect to claim 1.  As a result, claims 2–5, 8–12, 14, 18, 22, 24–25, and 29–30 do not include additional elements that amount to significantly more than the abstract idea under Step 2B for the same reasons as stated above with respect to independent claim 1.
As noted above, claims 6, 13, and 26–28 include additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements of claims 6, 13, and 26–28 include functionality to store and display data.  The additional elements do not amount to significantly more than the abstract idea because the additional elements are well-understood, routine, and conventional computer functions in view of MPEP 2106.05(d)(II), which describes storing data as well-understood, routine, and conventional, and Applicant’s Specification (see e.g., Spec. at 13), which describes display functionality in such a manner as to indicate that the additional element is sufficiently well-known in the art.  Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually.  As a result, claims 6, 13, and 26–28 do not include additional elements that amount to significantly more under Step 2B.
Therefore, the claims are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea.  Accordingly, claims 1–6, 8–14, 18, 22, and 24–30 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM S BROCKINGTON III whose telephone number is (571)270-3400. The examiner can normally be reached M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM S BROCKINGTON III/Primary Examiner, Art Unit 3623